Kane, J. P., and Mercure, J.,
dissent and vote to affirm in a memorandum by Kane, J. P. Kane, J. P. (dissenting). Included among the many broad powers granted to the receiver designated in the original order of appointment herein, dated July 22, 1983, was a provision authorizing the receiver "to employ such persons or firms to aid and assist him in the management of the said property as may be reasonably necessary”. These same powers were included by reference in the subsequent order of February 5, 1985, which, upon the consent of all parties, designated the current receiver, John J. Clyne, as the successor to the original receiver. At the time of this latter appointment and thereafter, Nigro Real Estate was the duly authorized rental and maintenance agent for the Century II Mall properties at issue in this case.
The receiver’s tenure was successful. Additional tenants were secured, refinancing was obtained, and the foreclosure *851action settled and discontinued with sufficient funds remaining in the hands of the receiver to provide for the payment of his statutory commissions (see, CPLR 8004 [a]). Nigro Real Estate was also successful in the performance of its duties, for which it was duly compensated. Among the expenses which a receiver may incur are the costs associated with the employment of a managing agent, particularly when the subject property is a large commercial operation with a number of tenants (see, Litho Fund Equities v Alley Spring Apts. Corp., 94 AD2d 13, appeal dismissed 60 NY2d 859). There were, however, many other duties and responsibilities assumed by the receiver as an officer of the court. It is our view that the affidavits and accounts filed by the receiver for the period February 12, 1985 to December 31, 1987 and the circumstances implicit in this particular receivership, as demonstrated by this record, provide prima facie support for the award of statutory commissions. Those objecting thereto have not met their burden of showing that Supreme Court abused its discretion in determining the amount of the award to which the receiver was entitled for the management of the Century II Mall properties. Accordingly, we would affirm the order of Supreme Court.